Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  September 09, 2015

The Court of Appeals hereby passes the following order:

A16A0008. SAID MOBIN v. THE STATE.

      Said Mobin is under indictment in Columbia County for perjury and child
abandonment. In July 2015, the trial court found that Mobin was not competent to
stand trial and ordered him remanded to the custody of the Georgia Department of
Behavioral Health and Developmental Disabilities. The next month, the trial court
issued an order directing the staff at the hospital in which Mobin is housed to take
any reasonable and necessary means to ensure that he receives medication necessary
to restore him to competency. Mobin has filed a pro se direct appeal from this order.
We lack jurisdiction for two reasons.
      First, Mobin’s pro se notice of appeal is a nullity because he currently is
represented by counsel in this action and thus may not attempt to represent himself.
See Tolbert v. Toole, 296 Ga. 357, 361-363 (3) (767 SE2d 24) (2014); Jacobsen v.
Haldi, 210 Ga. App. 817, 818-819 (1) (437 SE2d 819) (1993).
      Second, because the charges against Mobin remain pending below, he was
required to use the interlocutory appeal procedures—including obtaining a certificate
of immediate review from the trial court—to appeal the court order designated in his
notice of appeal. See OCGA § 5-6-34 (b); Boyd v. State, 191 Ga. App. 435 (383
SE2d 906) (1989). His failure to do so deprives us of jurisdiction over his appeal.
See Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996).
      For both of the above reasons, Mobin’s appeal is hereby DISMISSED for lack
of jurisdiction.
Court of Appeals of the State of Georgia
                                     09/09/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.